Citation Nr: 0120948	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  95-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision from the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a RO hearing 
in April 1995 and a Board hearing in Washington, D.C. in June 
2000. 

The instant claim has been before the Board on two previous 
occasions.  The Board remanded the claim in October 1996 for 
further development to include obtaining complete VA 
treatment records and an Agent Orange examination to 
determine if PCT was present and to determine the nature, 
extent, and etiology of any liver disease(s).  The record 
contains the opinion of VA physician, A.O.S., M.D., a VA 
examination for "skin diseases," and the requested VAMC 
treatment records.  

The Board again remanded the claim in May 1999 to obtain any 
pathology materials collected in conjunction with the 
veteran's liver transplants.  These materials were obtained 
and, in December 2000, the Board forwarded these materials, 
along with the claims file to the Armed Forces Institute of 
Pathology (AFIP).  The Board requested specific findings as 
to the nature and etiology of the veteran's native liver 
disorder and PCT.  The record contains the January 2001 
report from AFIP pathologist, L.R., M.D.  By letter in 
February 2001, the veteran's representative was provided with 
a copy of this report and notified that additional evidence 
or argument could be submitted within 60 days.  In May 2001, 
the veteran's representative responded that there was no 
further evidence or argument to submit.  



REMAND

AFIP responded to the Board's request in January 2001, 
stating that they were unable to determine or establish an 
etiologic or pathogenetic relationship between the veteran's 
skin problems and the subsequently diagnosed liver disease.  
They were also unable to attribute the veteran's development 
of cirrhosis to past exposure to herbicides.  However, AFIP 
recommended further consultation with an expert in 
dermatology to determine the reliability of the diagnosis of 
PCT and opinion as to whether the veteran's skin problems 
treated during and after service were manifestations of PCT.  
While the Board acknowledges that this has been a lengthy 
appeal process and regrets further delay in reaching an 
appellate decision, the Board is of the opinion that further 
development of the medical evidence is necessary in view of 
the AFIP recommendation.  See generally Hyder v. Derwinski, 1 
Vet.App. 221 224 (1991) (assistance to the veteran requires a 
special examination if recommended by medical personnel).  

As the RO is no doubt aware, there has also been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2. The RO should arrange for an examination 
of the veteran by a VA dermatologist, or, 
if such a VA specialist is not available, 
arrange for an examination by a private 
specialist, for the purpose of 
ascertaining whether the veteran suffers 
from PCT and, if so, to determine the 
etiology of such disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special tests and studies should be 
accomplished.  The examiner should 
indicate whether the examination and 
review of the medical records support a 
diagnosis of PCT.  If so, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the PCT 
was manifested during the veteran's 
service, within one year of discharge 
from service, or is otherwise related to 
exposure to herbicides during service 
(which exposure should be presumed for 
purposes of such opinion).  A detailed 
rationale, with reference to and 
discussion of other medical opinions of 
record, is requested.  

3. The RO should then review the expanded 
record and determine if service 
connection for PCT is warranted.  If the 
claim remains denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




